United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Penn Hills, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1934
Issued: March 24, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 16, 2007 appellant filed a timely appeal from an April 4, 2007 decision of the
Office of Workers’ Compensation Programs which found that she received an overpayment of
compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the Board has jurisdiction over
the merits of the claim.
ISSUES
The issues are: (1) whether appellant received overpayments in compensation totaling
$2,496.67; and (2) whether the Office properly denied waiver of the overpayments.

FACTUAL HISTORY
On September 11, 2004 appellant, then a part-time flexible city carrier, sustained multiple
injuries when she was attacked by a dog while in the course of her federal duties.1 She stopped
work that day. An employing establishment computer print-out faxed to the Office on
September 14, 2004 indicated that appellant’s annual salary was $34,331.00 or $17.17 hourly.
Appellant initially received wage-loss compensation based on submitting CA-7 claims which
provided varying hourly pay rates of $17.41 and $17.47. A CA-7 signed by the employing
establishment on December 10, 2004 provided an hourly pay rate of $17.48 and advised that
appellant was entitled to 36.9 hours per week of wage-loss compensation. Appellant’s wage-loss
compensation was based on a weekly pay rate of $698.80. A memorandum to file on March 28,
2005 provided that appellant’s hourly pay rate was $17.17 per hour for 36.9 hours per week or a
weekly pay rate of $633.57. Appellant continued receiving compensation based on a weekly pay
rate of $633.57. A pay rate form in the record indicates that she worked substantially the entire
year prior to the September 11, 2004 employment injury with annual earnings of $32,902.86, that
she worked an average of 36.9 hours a week with calculations showing an hourly pay rate of
$17.48 for a weekly pay rate of $645.15. On May 16, 2005 the Office requested that the
employing establishment clarify appellant’s pay rate, and on May 18, 2005, the employing
establishment confirmed that appellant’s current pay rate was $17.48 an hour for 36.9 hours a
week. Appellant was placed on the periodic rolls on May 31, 2005 at a weekly pay rate of
$633.57, effective April 2, 2005. On February 2, 2006 her wage-loss compensation was adjusted
to reflect a weekly pay rate of $645.01.
On May 26, 2006 the Office issued a preliminary finding that an overpayment in
compensation in the amount of $860.51 had been created for the period April 16 through
30, 2007. The Office explained that the overpayment resulted because appellant had been paid
this amount by check dated May 20, 2005 but had already been issued two checks covering this
period. The Office found appellant without fault in the creation of the overpayment. Office
memoranda and computer print-outs contained in the record provide that on May 18, 2005
appellant was issued a check for $1,722.23 covering the period April 17 through May 14, 2005
and that this check was cashed, that on May 20, 2005 she was issued a check for $861.11
covering the period April 2 through 16, 2005 and that this check was cashed, and that on
May 27, 2005 she was issued a check for $860.51 covering the period April 16 through 30, 2005
and that this check was cashed.
On May 26, 2006 the Office issued a second preliminary finding that an overpayment in
compensation in the amount of $1,636.16 had been created for the period October 27 through
December 10, 2004. The Office explained that the overpayment resulted because appellant had
received sick and annual leave for the period November 6 through 24, 2004 and that the payment
for this period was based on an incorrect pay rate. The Office stated that she had received a total
of $3,369.21 in compensation for this period when she should have received $1,733.05, yielding
an overpayment in compensation of $1,636.16. Office forms and computer print-outs contained
1

The Office accepted that appellant sustained employment-related left eye corneal abrasion, right wrist sprain,
lumbar strain, multiple contusions of the trunk, right arm and right shoulder, open wound of the left knee, median
nerve injury of the right wrist and right shoulder impingement syndrome. She underwent surgical procedures to her
right wrist and right shoulder.

2

in the record note that appellant worked an average of 36.9 hours per week for at least one year
prior to her September 11, 2004 employment injury, for total earnings of $32,902.86 or a weekly
rate of $645.15, that for the period November 6 through 24, 2004 she received sick and annual
leave, and for the period October 27 through December 10, 2004 she was paid at a weekly pay
rate of $698.80 whereas the correct weekly pay rate was $645.01.
On June 25, 2006 appellant requested a prerecoupment hearing or teleconference
regarding the preliminary overpayment determinations and submitted an overpayment
questionnaire.2 By letter dated August 28, 2006, the employing establishment forwarded to the
Office a check for $43,336.20, funds appellant received as proceeds of a third-party recovery for
the September 11, 2004 employment injury. On February 20, 2007 an Office hearing
representative advised appellant that, because she had received a third-party settlement, she
should submit a new overpayment questionnaire and asked that she explain the $900.00 monthly
miscellaneous expenses claimed. The hearing was scheduled for March 21, 2007 and appellant
did not attend. On March 22, 2007 an Office rehabilitation counselor explained that appellant
had returned to work on March 21, 2007 in a full-time modified carrier position. By decision
dated April 4, 2007, an Office hearing representative finalized the overpayments in
compensation, finding appellant not at fault. The hearing representative noted that appellant did
not appear at the scheduled hearing and noted that, as she did not submit an additional
overpayment questionnaire or explain the $900.00 monthly miscellaneous expenses claimed, she
was not entitled to waiver.3
LEGAL PRECEDENT -- ISSUE 1
The Federal Employees’ Compensation Act4 provides that the United States shall pay
compensation for the disability or death of an employee resulting from personal injury sustained
while in the performance of duty.5 When an overpayment has been made to an individual
because of an error of fact or law, adjustment shall be made under regulations prescribed by the
Secretary of Labor by decreasing later payments to which the individual is entitled.6
2

On the overpayment questionnaire appellant indicated that her income was $1,670.00 per month, that she had
zero cash, checking or savings and that her monthly expenses were $800.00 for rent, $300.00 for food, $300.00 for
clothing and $900.00 in miscellaneous expenses.
3

Office procedures provide that a hearing can be considered abandoned if the claimant has not requested a
postponement; the claimant has failed to appear at a scheduled hearing; and the claimant has failed to provide any
notification for such failure within 10 days of the scheduled date of the hearing. In cases involving prerecoupment
hearings, the Office will also issue a final decision on the overpayment, converting the format from an oral hearing
to a review of the written record, based on the available evidence. Office (FECA) Procedure Manual, Part 2 -Claims, Abandonment of Hearing Requests, 2.1601.6(e)(1) (January 1999). See D.F., 58 ECAB ___ (Docket No.
06-1815, issued November 27, 2006). As appellant did not request a postponement of the scheduled March 21,
2006 hearing, did not appear at the scheduled hearing and did not personally provide notification for such failure
within 10 days of the scheduled hearing, the hearing representative in this case properly issued a decision on a
review of the written record. Id.
4

5 U.S.C. §§ 8101-8193.

5

5 U.S.C. § 8102(a).

6

5 U.S.C. § 8129(a).

3

Under section 8101(4) of the Act, “monthly pay” means the monthly pay at the time of
injury, or the monthly pay at the time disability begins, or the monthly pay at the time
compensable disability recurs, if the recurrence begins more than six months after the injured
employee resumes regular full-time employment with the United States, whichever is greater.7
Section 8114(d) of the Act provides that average annual earnings are determined: (1) if
the employee worked in the employment in which the employee was employed at the time of
injury during substantially the whole year immediately preceding the injury and the employment
was in a position for which an annual rate of pay -- (A) was fixed, the average annual earnings
are the rate of pay; or (B) was not fixed, the average annual earnings are the product obtained by
multiplying the daily wage for the particular employment, or the average thereof if the daily
wage has fluctuated, by 300 if the employee was employed on the basis of a six-day workweek,
280 if employed on the basis of a five and a half-day week and 260 if employed on the basis of a
five-day week.8
Office procedures state that the pay rate of part-time flexible employees whose earnings
fluctuate from week to week would be computed under section 8114(d)(1)(B). This section,
however, is limited to employees working at least five days per week.9
Section 8116 of the Act defines the limitations on the right to receive compensation
benefits. This section of the Act provides that, while an employee is receiving compensation, he
or she may not receive salary, pay, or remuneration of any type from the United States, except in
limited circumstances.10 Office regulations provide that compensation for wage loss due to
disability is available only for any periods during which an employee’s work-related medical
condition prevents him or her from earning the wages earned before the work-related injury.11
ANALYSIS -- ISSUE 1
Regarding the overpayment in the amount of $860.51 for the period April 16 to 30, 2005,
the record support that appellant received a duplicate payment for this amount. An overpayment
in compensation was therefore created.12 The Board finds, however, that the case is not in
posture for decision regarding the amount of the overpayment. The record indicates that the
duplicate payments were based on a pay rate for compensation purposes of $633.57. The record
supports that appellant worked substantially the entire year preceding the September 11, 2004
employment injury. The chart used to provide this information lists appellant’s total earnings for
a 50-week period beginning with the 21st pay period of 2003. There is no information, however,
7

5 U.S.C. § 8101(4); see Carl R. Benavidez, 56 ECAB 596 (2005).

8

5 U.S.C. § 8114(d); see Robert L. Curry, 53 ECAB 656 (2002).

9

Federal (FECA) Procedure Manual, Part 2 -- Claims, Determining Pay Rates, Chapter 2.900.4(c)(2)
(December 1995); see Janet A. Condon, 55 ECAB 591 (2004).
10

5 U.S.C. § 8116.

11

20 C.F.R. § 10.500; see Otha J. Brown, 56 ECAB 228 (2004).

12

See Lawrence J. Dubuque, 55 ECAB 667 (2004).

4

regarding the number of hours appellant worked during each of these weekly periods, and there
are no calculations to show how the hourly par rate of $17.48 or the weekly pay rate of $645.15
were determined or how it was determined that appellant worked 36.9 hours a week.13
Additionally, the record contains contradictory information regarding appellant’s pay rate with
hourly figures ranging from $17.11 to $17.48.
The Board therefore finds that the Office did not provide adequate findings and reasoning
for its determination of the amount of the overpayment in compensation based on appellant’s
receipt of a duplicate payment for the period April 16 to 30, 2005. The determination of pay
rates for compensation purposes requires a number of calculations and the proper determination
of the pay rate in this case would be pursuant to section 8114(d) of the Act.14 In this case, there
are no clear calculations to show that appellant’s pay rate was determined using this provision or
any other clear calculations to show how the pay rate was found. The Office did not explain why
the figures used were accurate and did not produce additional documentation, such as complete
employing establishment records, to establish that they were accurate.15
Regarding the overpayment in compensation in the amount of $1,636.16, the record
supports that appellant received both wage-loss compensation and sick and annual leave for the
period October 27 through December 10, 2004. A claimant is not entitled to receive
compensation for loss of wages for a period when there is no loss of wages, as in this case where
she received compensation in the form of sick and annual leave.16 However, for the reasons
stated above, the Board cannot determine if the correct pay rate for compensation purposes was
used to calculate the $1,636.16 overpayment.
The case must be remanded to the Office for further findings, supported by
documentation, regarding the correct pay rate for compensation purposes, and further
explanation of how the overpayments in compensation were determined, to be followed by an
appropriate decision.
In view of the Board’s findings regarding the first issue in this case, the issue of whether
the Office properly denied waiver of the overpayments need not be addressed.17

13

The Board notes that the calculations seem to be based on 51 weeks rather than the 50 weeks listed on the form.

14

Supra note 8.

15

See Paul M. Colosi, 56 ECAB 294 (2005).

16

See generally Danny E. Haley, 56 ECAB 393 (2005).

17

The Board notes that, where no further compensation benefits are due an individual, the Board does not have
jurisdiction and the recovery of an overpayment remains within the discretion of the Office. The Board’s
jurisdiction over recovery is limited to reviewing those cases where the Office seeks recovery from continuing
compensation under the Act. Terry A. Keister, 56 ECAB 559 (2005).

5

CONCLUSION
The Board finds that overpayments in compensation had been created for the periods
October 27 to December 10, 2004 and April 16 to 30, 2005 but that the case is not in posture for
decision regarding the amounts of the overpayments.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated April 4, 2007 be affirmed in part, vacated in part, and the case
remanded to the Office for proceedings consistent with this opinion of the Board.
Issued: March 24, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

